Citation Nr: 0815801	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-13 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
left ankle inversion injury, currently evaluated as 
noncompensable.  

2.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as spondylosis.  


ATTORNEY FOR THE BOARD

Robert L. Grant, Associate Counsel


INTRODUCTION

The veteran had active service from April 2004 to February 
2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the VA Regional Office (RO) in Reno, Nevada which denied 
entitlement to the benefits sought.  

The issue of entitlement to service connection for 
degenerative disc disease of the lumbar spine, claimed as 
spondylosis, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran's residuals of a left ankle inversion injury are 
not productive of moderate loss of range of motion.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of a 
left ankle inversion injury have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5271 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007).  The notification obligation in this 
case was accomplished by way of a letter from the RO to the 
veteran dated in March 2005.  The RO provided the requisite 
notification regarding the disability evaluation or the 
effective date that could be assigned in March 2006.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided additional guidance of the content of the notice 
that is required to be provided under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).   In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that to 
substantiate a claim the claimant must provide, or ask the VA 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at lease 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, No. 05-355, Slip op. at 5-6.  

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran has been provided a 
Statement of the Case and a Supplemental Statement of the 
Case, which contained a list of all evidence considered, a 
summary of adjudicative actions, all pertinent laws and 
regulation, including the criteria for evaluation of the 
veteran's disability, and an explanation for the decision 
reached.  In the Board's opinion all of the above 
demonstrates actual knowledge on the part of the veteran and 
his representative of the information to be included in the 
more detailed notice contemplated by the Court.  As such, the 
Board finds that the veteran is not prejudiced based on this 
demonstrated actual knowledge.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran has been kept informed of the RO's actions in 
this case by way of the Statement of the Case, and been 
informed of the evidence considered, the pertinent laws and 
regulations and a rationale for the decision reached in the 
claim.  The veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide this appeal, and 
have not argued that any error or deficiency in the 
accomplishment of the duty to notify and duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Therefore, the 
Board finds that the duty to notify and duty to assist have 
been satisfied and will proceed to the merits of the 
veteran's appeal.

A review of service medical records indicates that the 
veteran reported an injury to his left ankle in July 2004.  
At that time the veteran was diagnosed with left ankle pain 
and Achilles tendonitis.  Medical records from September 2004 
indicate a worsened left ankle sprain, and a diagnosis of 
left ankle inversion sprain was provided in September 2004.  
The veteran was released to full duty in October 2004.  

A VA examination was conducted in June 2005.  By history the 
veteran reported a left ankle strain without fracture in 
basic training.  At the time of the examination the veteran 
complained of some instability but no giving way or locking.  
On physical examination the examiner noted full range of 
motion with good ankle strength.  The examiner noted that the 
veteran denied any actual functional impairment.   

The veteran essentially contends that the current evaluation 
assigned for his residuals of left ankle inversion disability 
does not accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is a present level of disability that is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.44, 4.45; DeLuca v. Brown, 8 Vet. 
App. 202, 206-7 (1995).

The Board is also required to consider whether the veteran 
may be entitled to a staged rating.  Therefore, in this 
claim, the Board has assessed the level of disability from 
the date of initial application for service connection to the 
present, determining whether the level of impairment warrants 
different disability ratings at different times over the life 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  
38 C.F.R. § 4.71a.

Based upon a review of the above, the Board finds that the 
evidence in this matter does not support a finding of a 
compensable evaluation for residuals of a left ankle 
inversion injury.  Specifically, The veteran's June 2005 VA 
examination indicated no loss of range of motion for the left 
ankle.  Additionally, the examiner noted that the veteran 
denied actual functional impairment, and that the veteran's 
ability to work had not been impaired.  Absent evidence of a 
moderate loss of range of motion of the left ankle, a 
compensable evaluation is not warranted.  


ORDER

Entitlement to an increased (compensable) evaluation for 
residuals of a left ankle inversion injury is denied.  


REMAND

A review of service medical records indicates that the 
veteran had pre-existing issues with his back prior to 
entering service in April 2004.  A medical prescreening 
report completed by the veteran in December 2003 reported a 
bulging disc at C4-C5 from playing hockey in high school.  
However, a letter from the veteran's private physician in 
February 2004 stated that the veteran was treated in May 2002 
for spinal disorders including a herniated disc in the lumbar 
spine, as well as cervical myofascial sprain/strain.  At that 
time the physician stated that the veteran was without pain 
or neurological deficits and that there were no indications 
that would prevent the veteran from joining the Marines.  

Service medical records indicate that the veteran was treated 
during service in June 2004 for back pain.  X-rays from that 
date indicated narrowing of the intervertebral disc space at 
L4-5 and stated that a herniated nucleus pulposus could not 
be ruled out.  In June 2004 the veteran was diagnosed with 
lumbosacral strain with radiculopathy.  An MRI was conducted 
in November 2004 which revealed broad disc bulging at L3-4, a 
small right paracentral disc protrusion with annular tear 
causing moderate effacement of the ventral thecal sac at L4-
5, and a small central disc protraction at L5-S1.  The 
impression was spondylosis of the lower lumbosacral spine 
with disc space narrowing and disc desiccation

Records indicate that it was recommended that the veteran be 
administratively discharged in January 2005, based upon a 
diagnosis of herniated disc at L4-5 and the exhaustion of 
conservative care.  

A VA examination was conducted in June 2005.  By history the 
veteran reported that he had been diagnosed with a bulging 
disc at L4-L5 via an MRI prior to entering the Marine Corps.  
Specifically, it was noted that the veteran developed right 
sided sciatica in 2001.  At the time of the examination the 
veteran complained of worsening pain in his lower back with 
radiating pain.  The examiner's diagnosis was chronic lower 
back pain with radiculopathy, degenerative disc disease, and 
spondylosis.  

An additional VA examination was scheduled in approximately 
January 2008.  The RO asked the examiner to provide a medical 
opinion regarding whether the veteran's pre-existing back 
condition had been aggravated by active service.  Records 
indicate that the veteran did not attend that examination.  

Based upon a review of the above, the Board finds that 
additional development of the claim is required.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide notice to the 
veteran consistent with the requirements 
of 38 U.S.C.A. §5103(a) and 38 C.F.R. § 
3.159(b) in connection with his claim for 
service connection for degenerative disc 
disease of the lumbar spine, claimed as 
spondylosis.  

2.  The RO should ask the veteran to 
identify any sources of missing evidence, 
lay or medical, that he believes might be 
pertinent to his claim for degenerative 
disc disease of the lumbar spine, claimed 
as spondylosis, and which he desires VA 
to review before adjudicating the claim.  
Specifically, the veteran should be asked 
to identify medical providers who treated 
the veteran when he was diagnosed with a 
herniated disc and when an MRI was 
conducted prior to service.  If he does 
so, assist him in securing the missing 
items consistent with the duty to assist.

3.  After obtaining the necessary 
authorization, the RO should obtain and 
associate with the claims file records 
pertaining to the veteran's treatment 
from Dr. Hugh L. Basswitz, or any other 
physician, with the Desert Orthopedic 
Center at 2800 E. Desert Inn. Rd., Suite 
100, Las Vegas, Nevada 89121.  

4. The veteran should be afforded an 
examination by an orthopedist or 
neurosurgeon to determine the extent, if 
any, to which the veteran's pre-existing 
back condition was aggravated by active 
service.  Any and all evaluations, 
studies and tests deemed necessary by the 
examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records and records associated with the 
veteran's treatment prior to entering the 
service in April 2004, and offer comments 
and an opinion as to whether any 
currently diagnosed back disorder is 
causally or etiologically related to 
symptomatology shown in service medical 
records.  Specifically, the examiner 
should offer an opinion as to whether the 
veteran's pre-existing back condition was 
aggravated by active service and the 
extent to which that aggravation, if any, 
is attributable to a current disability.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Copies of all pertinent records in the 
veteran's claims file must be made 
available to the examiner for review in 
connection with the examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


